ORDER ON PETITION FOR REHEARING
PER CURIAM.
Appellants’ petition for rehearing states that this court’s per curiam affirmance decision was in error because the order under which appellant David F. Stevenson was incarcerated on five occasions was “totally without merit” since the order as referred to in the petition does not provide in any manner for a hearing prior to the incarceration and it was unconstitutionally void inasmuch as it provides for incarceration without appellant David Stevenson being first brought before a committing magistrate. The order referred to in appellants’ petition was entered June 13, 1972. This order was not the subject of appellants’ interlocutory appeal. Appellants’ notice of appeal was filed from the court’s order of September 3, 1976, wherein their counterclaim was dismissed with prejudice from the final order denying motion for rehearing dated September 23,1976. The petition for rehearing is denied.
BOYER, C. J., and MILLS and ERVIN, JJ., concur.